  Case 18-00634-SMT              Doc 79-1 Filed 04/10/19 Entered 04/10/19 12:12:44                  Desc
                                     Proposed Order Page 1 of 2




                      UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     ]
In re:                               ]
                                     ]
       JESSELYN RADACK,              ] Case No. 18-00634-SMT
                                     ] (Chapter 11)
                  Debtor.            ]
____________________________________]

              ORDER APPROVING APPROVE COMPROMISE OF CONTROVERSY

        Upon consideration of the Motion to Approve Compromise of Controversy (“Motion”), filed by

Jesselyn Radack, debtor (“Debtor”), the Court finding that notice of the Motion was sufficient as given,

and that cause exists to grant the relief requested, it is

        ORDERED that the Motion be and the same hereby is GRANTED; and it is

        FURTHER ORDERED, that the settlement set forth in the Motion as a proposed

compromise of controversy under Fed. R. Bankr. P. 9019 be and the same hereby is APPROVED;

and it is

        FURTHER ORDERED that the Debtor be and the same is hereby authorized and directed




                                                         1
  Case 18-00634-SMT                Doc 79-1 Filed 04/10/19 Entered 04/10/19 12:12:44               Desc
                                       Proposed Order Page 2 of 2




to do all things reasonably necessary to consummate and perform fully all of the terms and conditions

set forth in the settlement agreement approved hereby, without further order of this Court; and it is

        FURTHER ORDERED that this case be and the same hereby is DISMISSED.

END OF ORDER                                    [signature appears above]
                                                S. MARTIN TEEL, JR.
                                                U.S. BANKRUPTCY JUDGE

Copies to:

Jeffrey M. Sherman
LAW OFFICES OF JEFFREY M. SHERMAN
1600 N. Oak Street, #1826
Arlington, VA 22209
jeffreymsherman@gmail.com

Joseph A. Guzinski
U. S. Trustee's Office
1725 Duke Street, Suite 650
Alexandria, VA 22314
Joseph.A.Guzinski@usdoj.gov

Richard S. Basile
6305 Ivy Lane, Suite 416
Greenbelt, MD 20770
rearsb@gmail.com

Steven S. Biss
300 West Main Street, Suite 102
Charlottesville, Virginia 22903
stevenbiss@earthlink.net

D. Margeaux Thomas
The Thomas Law Office PLC
11130 Fairfax Blvd., Suite 200-G
Fairfax, VA 22030
mthomas@thomaslawplc.com




                                                    2
